                   Exhibit 10.1

PURCHASE AGREEMENT

THIS PURCHASE AGREEMENT, dated as of March 14, 2008 (this "Agreement"), by and
among Lloyd I. Miller, III ("Miller") and Millfam II L.P., a Georgia limited
partnership (the "Partnership" and, together with Miller, each, a "Stockholder"
and, collectively, the "Stockholders"), and Ore Pharmaceuticals, Inc., a
Delaware corporation (the "Company"). The parties to this Agreement are
sometimes referred to as the "Parties," and each party is sometimes referred to
separately as a "Party."

WHEREAS, Miller is the sole manager of the sole general partner of the
Partnership and, in such capacity, has sole voting and dispositive power over
the 2,334,712 shares of the Company’s common stock, $0.01 par value per share
(the "Common Stock") owned by the Partnership;

WHEREAS, Miller, individually, owns 2,267,415 shares of Common Stock and options
to purchase 30,000 shares of Common Stock (the "Options") and, together with the
shares of Common Stock held by the Partnership, therefore has voting and
dispositive power over a total of 4,602,127 outstanding shares of Common Stock
(the "Stockholder Shares");

WHEREAS, Miller is a Director and member of the Board of Directors of the
Company (the "Board");

WHEREAS, following the sale of the Company's Genomics Division, Miller and the
Board were unable to reach agreement on the future direction of the Company;

WHEREAS, Miller wishes to resign from the Board and to have the Stockholder
Shares purchased by the Company, and the Board has determined that it is in the
best interests of the Company and its shareholders to purchase the Stockholder
Shares at a price equal to the weighted average of the closing share prices of
the Common Stock for the 30 days immediately prior to March 5, 2008; and

WHEREAS, the Board has determined that it is in the best interests of the
Company and its shareholders to purchase the Stockholder Shares on the terms and
conditions set forth in this Agreement.

NOW, THEREFORE, in consideration of the premises and agreements herein set
forth, and the parties do hereby agree as follows:

SECTION 1.  Definitions.

1.1 "Confidential Information" means confidential, proprietary or other
non-public information furnished to the Miller Group (including to Miller in his
capacity as a Director), orally or in writing (regardless of the storage medium)
or gathered by inspection, and regardless of whether such information is
specifically identified as "confidential," including: trade secrets concerning
the business and affairs of the Company, data, know-how, formulae, compositions,
processes, designs, sketches, photographs, graphs, drawings, samples, biological
material, chemical materials, research data and other technical information,
inventions and ideas (whether or not patentable), past, current and planned
research and development and computer software and programs (including object
code and source code) systems, structures and architectures; information
concerning the business and affairs of the Company, historical financial
statements, financial projections and budgets, historical and projected sales,
budgets and plans, the names and backgrounds of key personnel, personnel
training techniques and materials, however documented; and all notes, analyses,
plans, compilations, studies, summaries and other material prepared by the
Company or its officers, employees or agents containing or based, in whole or in
part, on any information included in the foregoing. "Confidential Information"
does not include information that the Miller Group reasonably conclusively
demonstrates (i) was available or becomes generally available to the public
prior to, and other than as a result of, a disclosure by the Miller Group or
(ii) was available, or becomes available, to the Miller Group on a
non-confidential basis prior to its disclosure by the Company, but only if the
source of such information is not bound by a confidentiality agreement with the
Company or is not otherwise prohibited from transmitting or otherwise disclosing
the information by a contractual, legal, fiduciary, or other obligation.

--------------------------------------------------------------------------------



1.2 "Exchange Act" means the Securities Exchange Act of 1934, as amended, or any
similar federal statute, and the rules and regulations promulgated by the SEC
(as defined below) thereunder, all as the same shall be in effect at the time.

1.3 "Miller Group" means Miller and the Partnership and their former, present
and future affiliated trustees, beneficiaries (including of trusts as to which
Miller serves as investment advisor) and partners, officers, agents,
representatives, and financial, legal and other advisors (in their respective
capacities as such). All references to the "Miller Group" shall mean the Miller
Group and its members, individually, separately, jointly, collectively and
otherwise.

1.4  "Ore Group" means Ore Pharmaceuticals, Inc. and its former, present and
future officers and directors, financial, legal and other advisors and
employees, agents and representatives (in their respective capacities as
such).  All references to the "Ore Group" shall mean the Ore Group and its
members, individually, separately, jointly, collectively and otherwise.  

1.5  "Purchase Price" means $0.709 per Stockholder Share, or $3,262,908.04 in
the aggregate, representing a weighted average of the closing share prices of
the Common Stock for the 30 days immediately prior to March 5, 2008.

1.6  "SEC" means the Securities and Exchange Commission.

1.7 "Securities Act" means the Securities Act of 1933, as amended, or any
similar federal statute, and the rules and regulations of the SEC thereunder,
all as the same shall be in effect at the time.

SECTION 2. Purchase of Stock and Cancellation of Options. Subject to the terms
and conditions set forth herein, the Company purchases from the Stockholders and
the each of the Stockholders hereby sells to the Company their respective
Stockholder Shares (the "Sale").

2.1 Delivery of Stock and Options; Payment. Upon the execution and delivery of
this Agreement, (a) each Stockholder will cause to be delivered to the Company’s
transfer agent electronically using DTC’s DWAC (Deposit/Withdrawal At Custodian)
System each Stockholder Share held by such Stockholder through a broker, bank or
other nominee, (b) Miller will deliver to the Company each Non-Statutory Stock
Option Agreement  representing the Options and, upon such delivery, agrees that
they shall be deemed cancelled and of no further force and effect and he shall
have no further rights under the 1997 Non-Employee Directors' Option Plan, and
(c) upon receipt of such documents and transfers, the Company will cause to be
transferred to each Stockholder, pursuant to the wiring instructions provided by
such Stockholder to the Company in writing, immediately available funds equal to
the aggregate Purchase Price for the Stockholder Shares in accordance with this
Section 2.1.

2

--------------------------------------------------------------------------------



2.2 No Residual Rights in Stock. Upon the payment of the Purchase Price for any
Stockholder Security, no Stockholder shall have any further rights or interests
in or with respect to such Stockholder Security.

2.3 Representations and Warranties as to Stock Purchase. Each Stockholder
represents and warrants to the Company that:

(a) the Stockholder, directly or through Miller, has had the opportunity to (i)
review the annual, quarterly and current reports, proxy statements and other
information filed by the Company with the SEC, including a draft of the Report
on Form 10-K for the year ended December 31, 2007 (the "Public Filings") and
other information provided to Miller as a Director, (ii) ask questions of, and
receive answers from, the Company, including concerning the business conducted
by the Company, the financial condition and capital of the Company, the future
prospects of the Company and the terms and conditions of the Sale and (iii)
obtain such additional information from the Company as such Stockholder has
requested to verify the accuracy of the Public Filings and other information
provided and evaluate the merits and risks of the Sale, to the extent the
Company possesses such information or can acquire it without unreasonable effort
or expense; and such Stockholder has not relied on any oral or written
representations of the Ore Group in deciding whether to sell the Stockholder
Shares to the Company;

(b) the Stockholder is not relying on the Company with respect to tax and other
economic considerations involved in the Sale and, in regard to tax and other
economic considerations related to the Sale, the Stockholder has relied on the
advice of, or has consulted with, only its own advisors;

(c) the Stockholder has such knowledge and experience in financial and business
matters that the Stockholder is capable of evaluating the merits and risks of
the Sale, and has obtained, in the Stockholder’s sole judgment, sufficient
information from the Company to evaluate the merits and risks of the Sale, and
has not relied on the Company’s representations as to the value of the Company,
its prospects or its Common Stock and the Stockholder acknowledges that the
value of the Company, its prospects or its Common Stock could in the future be
significantly higher than at present;

(d) except as set forth in the Recitals, no individual, trust,
beneficiary, partnership, limited liability company, joint venture, corporation,
trust or unincorporated organization or any other similar entity has a direct or
indirect ownership interest in the Stockholder Shares or the Options and there
are no put, call, or similar arrangements with respect to the Stockholder Shares
or the Options, and each Stockholder owns the Stockholder Shares as set forth in
the Recitals free and clear of all security interests, liens, claims, charges,
options or other encumbrance or restriction of any kind (other than liens on
securities held in margin accounts to be terminated on or prior to the date
hereof); and

3

--------------------------------------------------------------------------------



(e) except as set forth in the Recitals, the Miller Group does not own or have
any right to acquire, or have any right to direct the disposition or voting of,
any Common Stock of the Company or any securities that may be exchanged or
exercised for, or converted into, any Common Stock of the Company.

2.4 The Company represents and warrants that this Agreement has been duly
authorized by the Company's Board of Directors.

SECTION 3. Additional Covenants and Agreements.

3.1 Miller Group covenants. Subject to Section 3.4, the Miller Group will not,
directly or indirectly, alone or in concert with others:

(a) disparage the Ore Group or take any other action that could reasonably be
expected to adversely affect the reputation the Ore Group, its employees, or its
business or prospects;

(b) initiate or encourage, or in any way participate in, any litigation adverse
to the Ore Group, or seek to initiate or encourage, or in any way participate
in, any regulatory action or proceeding, against or on behalf of the Ore Group
for any action or inaction by the Ore Group prior to the date of this Agreement;

(c) for a period of five years from the date hereof, purchase or otherwise
acquire a beneficial ownership interest, as determined in accordance with Rule
13d-3 promulgated by the SEC under the Exchange Act, in any Common Stock of the
Company;

(d) for a period of five years from the date hereof, make, or in any way
participate in, any "solicitation" of "proxies" (as such terms are defined in
Rule 14a-1 of Regulation 14A promulgated by the SEC under the Exchange Act,
disregarding clause (iv) of Rule 14a-1(l)(2) and including any solicitation that
would otherwise be exempt pursuant to Rule 14a-2(b)), relating to the Company;

(e) for a period of five years from the date hereof, act in any manner to
control or influence the Company or the management, board of directors, policies
or affairs of the Company including, without limitation, soliciting or proposing
to effect or negotiate any form of business combination, restructuring,
recapitalization, liquidation or other extraordinary transaction involving the
Company, its securities or assets;

(f) for a period of five years from the date hereof, without the prior written
consent of the Company, solicit to employ any of the officers or employees of
the Company (so long as they are employed by the Company); or

4

--------------------------------------------------------------------------------



(g) assist, advise, encourage or have discussions with any person with respect
to, or seek to do, any of the foregoing.

3.2 Tax matters. Each of the Stockholders shall bear full responsibility for any
and all tax consequences that result or may result from the terms and provisions
of this Agreement.

3.3 Company covenants. The Company will not, nor, subject to Section 3.4, will
any member of the Ore Group, directly or indirectly, alone or in concert with
others, disparage the Miller Group or take any other action that could
reasonably be expected to adversely affect the reputation of the Miller Group,
or initiate or encourage any litigation as the Company in opposition to this
Agreement or encourage any regulatory action or proceeding in opposition to this
Agreement, against or on behalf of the Miller Group for any action or inaction
by the Miller Group prior to the date of this Agreement, saving and excepting
from this covenant any claim based on or arising out of any claim by any member
of the Miller Group relating in any way to this Agreement or the transactions
contemplated hereunder.

3.4 Efforts to control actions of group. Each Party will use his or its
commercially reasonable efforts to cause its respective Miller Group or Ore
Group, as the case may, to observe each provision of this Agreement as if each
member of such group were a party to this Agreement.

3.5 No waiver. Each Party agrees that no failure or delay by any other Party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof nor shall any single or partial exercise thereof preclude any other or
further exercise of any such right, power or privilege.

SECTION 4. Resignation of Miller.

4.1 Resignation of Miller as Director. Upon the execution and delivery of this
Agreement, Miller hereby resigns as a director of the Company.

4.2 Payment of Directors’ fees. Upon the execution and delivery of this
Agreement, the Company will pay Miller $35,500, which includes the fee payable
for the March 11, 2008, meeting and any subsequent meeting, representing unpaid
directors’ fees through the expiration of Miller’s term as a director of the
Company in June 2009.

4.3 No disclosure of confidential information. Miller acknowledges that, as a
result of his service as a director of the Company, he is likely to be in
possession of Confidential Information, and, subject to Section 3.4, the Miller
Group (a) has kept and will continue to keep confidential such Confidential
Information and (b) without limiting the foregoing, will not disclose such
Confidential Information to any person except with the specific prior written
consent of the Company. If the Miller Group becomes legally compelled (by oral
questions, interrogatories, requests for information or documents, subpoena,
civil or criminal investigative demand, or similar process) to make any
disclosure that is prohibited or otherwise constrained by this Agreement, the
Miller Group will provide the Company with prompt notice of such legal
proceedings so that the Company may seek an appropriate protective order or
other appropriate relief, or waive compliance with the provisions of this
Agreement. In the absence of a protective order or a waiver from the Company,
the Miller Group may (with the Company’s cooperation but at the Miller Group’s
expense) disclose that portion (and only that portion) of the Confidential
Information that the Miller Group is legally compelled to disclose; provided,
however, that the Miller Group must use reasonable efforts to obtain reliable
assurance that confidential treatment will be accorded by any person to whom any
Confidential Information is so disclosed. Each Stockholder agrees to indemnify
and hold the Ore Group harmless from any damages, loss, cost or liability
(including reasonable legal fees and the cost of enforcing this indemnity)
arising out of or resulting from any disclosure by the Miller Group of the
Confidential Information other than as expressly permitted by this Agreement.

5

--------------------------------------------------------------------------------



SECTION 5. Nature of Agreement. Miller hereby represents and agrees as to
himself and as to the Partnership, and the Company hereby represents as to
itself:

(a) that such Party is duly authorized to execute, deliver and perform this
Agreement,

(b) that this Agreement has been duly executed by such Party,

(c) that this Agreement is a valid and binding agreement of such Party, and

(d) that such Party has been represented by counsel in connection with this
Agreement and has fully reviewed the terms of this Agreement with his or its
counsel; and that such Party has not relied on any representations or statements
of the other side with regard to the subject matter, basis or effect of this
Agreement or otherwise, except as may be expressly stated in this Agreement.

SECTION 6. Miscellaneous.

6.1 Applicable law. This Agreement shall be construed in accordance with and
governed by the laws of the State of Maryland (without regard to the principles
of conflict of laws thereof).

6.2 Amendment. This Agreement may be amended, modified or supplemented only by
written agreement of all parties hereto.

6.3 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

6.4 Entire agreement. This Agreement embodies the entire agreement and
understanding of the parties hereto in respect of the subject matter contained
herein and extinguishes any prior written or oral agreements that exist or
existed between the Stockholders on the one side and the Company, on the other
side. There are no other restrictions, promises, representations, warranties,
covenants or undertakings, other than those expressly set forth or referred to
herein. This Agreement supersedes all prior agreements and understandings
between the parties with respect to such subject matter. From and after the
Effective Date of this Agreement, the rights and obligations of the
Stockholders, on the one side, and the rights and obligations of the Company, on
the other side, shall be governed solely and exclusively by this Agreement and
the other documents executed pursuant to this Agreement. Neither the
Stockholders, on the one side, nor the Company, on the other side, shall have
any rights against or obligations to the other except as provided in this
Agreement and in the other documents executed pursuant to this Agreement.

6

--------------------------------------------------------------------------------



6.5 Severability clause. If any provision contained in this Agreement or the
application thereof to the Miller Group or the Ore Group or to a circumstance
shall be invalid, illegal or unenforceable in any respect under any applicable
law as determined by a court of competent jurisdiction, the validity, legality
and enforceability of the remaining provisions contained in this Agreement, or
the application of such provision to such persons or entities or circumstances
other than those as to which it has been held invalid or unenforceable, shall
remain in full force and effect and shall in no way be affected, impaired or
invalidated thereby. In the case of any such invalidity, illegality or
unenforceability, the parties hereto shall negotiate in good faith to agree upon
a suitable and equitable provision to effect the original intent of the parties.

6.6 Confidentiality. Except as specifically contemplated herein, except to the
extent otherwise required by law or order of a court of competent jurisdiction
or as permitted in Section 6.8, subject to Section 3.4, the Miller Group will
not communicate, directly or indirectly, in any way with anyone, other than
counsel to the Miller Group who agrees to be bound by the terms of this Section
6.6, as to the discussions of the Parties in connection with and the facts
leading to the execution of this Agreement except to the extent of referring to
this obligation of confidentiality in response to unsolicited communications
relating thereto. The Company acknowledges and agrees that this Agreement will
be filed as an exhibit to Miller’s Schedule 13D, and each Stockholder
acknowledges and agrees that the Company will file this Agreement as an exhibit
to a report to be filed with the SEC and otherwise disclose information about
this Agreement as contemplated by Section 6.8. For a period of one year from the
date hereof, the Company and Miller will each use reasonable efforts to make
available to counsel for the other at least one business day in advance any
disclosures proposed to be made in connection with this Agreement in a filing
with the SEC, except to the extent that such Party has made substantially
identical disclosure in a prior
SEC filing that previously had been furnished to the other Party.

6.7 Legal expenses. Except as provided in this Agreement, each Party shall bear
responsibility for its own legal fees and expenses in connection with this
Agreement and otherwise and neither the Stockholders, on the one side, nor the
Company, on the other side, shall have any responsibility or liability for the
legal fees and expenses of the other side. Within two business days after Miller
has submitted to the Company invoices for up to $90,000, representing certain
filing and legal fees and expenses incurred in connection with the ownership of
the Stockholder Shares and this Agreement, the Company shall pay such invoices.

6.8 Legal disclosure requirements. Notwithstanding any provisions of this
Agreement to the contrary, no provision of this Agreement shall prohibit any
Party from (a) filing any documents required by the SEC or applicable state
securities agencies or making any other public disclosure deemed necessary by
its respective counsel by the federal or state securities law, provided that the
content of any document so filed does not violate any of the other terms and
conditions of this Agreement unless such content constitutes disclosure required
by any securities laws or rules or regulations promulgated from time to time by
the SEC or applicable state securities agencies, (b) responding to any legal
subpoena or other judicially enforceable written request from any court or
governmental agency of competent jurisdiction and testifying truthfully pursuant
to such subpoena or other request, or (c) enforcing any rights of such Party
under this Agreement.

7

--------------------------------------------------------------------------------



6.9 Equitable Relief. Each Party agrees that the other Parties, without
prejudice to any rights to judicial relief it may otherwise have, shall be
entitled to seek equitable relief, including injunctive relief, in the event of
any breach of the provisions of this Agreement. No Party will oppose the
granting of such relief on the basis that the Party has an adequate remedy at
law, and each Party agrees that it will pay any reasonable fees that the other
Party may incur in enforcing this Agreement with respect to such Party.

6.10 Notices. All notices, demands or other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and delivered personally, mailed by certified or registered mail (return
receipt requested and postage prepaid), sent via a nationally recognized
overnight courier, or sent via facsimile (with machine-generated confirmation of
receipt). Such notices, demands and other communications shall be sent to the
addresses indicated below:

 

To the Stockholders:

  Lloyd I. Miller, III 4550 Gordon Drive Naples, Florida 34102 239-262-8025
(fax)   with a copy to:   Melinda Brunger, Esq. Andrews Kurth LLP 600 Travis,
Suite 4200 Houston, Texas 77002 713-238-7235 (fax)  

To the Company:

  Ore Pharmaceuticals, Inc. Attention: Charles L. Dimmler, III, Chief Executive
Officer 50 West Watkins Mill Road Gaithersburg, MD 20878 877-673-7476 (fax)  
And, after March 22, 2008, to the same addressee at 610 Professional Drive,
Gaithersburg, MD 20879



8

--------------------------------------------------------------------------------





 

with a copy to:

  Ariel Vannier, Esq. Venable LLP 575 7th Street, NW Washington, DC 20004
202-344-8300 (fax)



or such other address or to the attention of such other person as the recipient
Party shall have specified by prior written notice to the sending Party;
provided, however, that the failure to deliver copies of notices as indicated
above shall not affect the validity of any notice. Any such communication shall
be deemed to have been received when delivered, if personally delivered or sent
by certified mail or sent by nationally-recognized overnight courier or sent via
facsimile.

6.11 Binding nature of Agreement. This Agreement shall be binding upon, and
inure to the benefit of, Miller, his heirs, legatees, beneficiaries, personal
representatives, executors, administrators, predecessors, successors, trustees
and assigns and upon each of the other Parties hereto and their respective
successors and assigns.

6.12 Construction of Provisions. This Agreement and its terms and provisions
shall be construed without regard to any presumption or other rule requiring
construction against the Party who caused it to have been drafted.





- Signature Page Follows -

9

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

  ORE PHARMACEUTICALS, INC.     By:

/s/ Charles L. Dimmerler III

Name: Charles L. Dimmler III Title: Chief Executive Officer and President  
STOCKHOLDERS:      

/s/ Lloyd I Miller, III

Lloyd I. Miller, III   MILFAM II L.P., a Georgia Limited Partnership   By:
Milfam LLC, an Ohio limited liability company, its sole General Partner    

By:

/s/ Lloyd I. Miller, III

Name: Lloyd I. Miller, III Title: Manager



10